Citation Nr: 0516007	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as post traumatic stress disorder (PTSD) and a 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 22, 1977 to July 
18, 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for PTSD.  
Following a consideration of all of the correspondence 
submitted on behalf of and by the veteran with respect to his 
current claim on appeal, which reflects that he is claiming 
entitlement to  service connection for PTSD and a bipolar 
disorder;  the Statement of the Case, and the letters sent to 
the veteran from the RO, the Board is in agreement with the 
RO's development of claim as one for service connection for a 
psychiatric disorder, claimed as PTSD and a bipolar disorder.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran served on active duty from May 22, 1977 to 
July 18, 1977.

3.  The veteran did not have combat duty and there is no 
competent evidence that he meets the diagnostic criteria for 
PTSD.  

4.  The veteran was discharged from active duty due to an 
inability to complete basic training, which was attributed to 
mental deficiency; there is no competent evidence of an in-
service mental disorder superimposed upon the veteran's 
mental deficiency; the medical evidence of record shows that 
an acquired psychiatric disorder, to include a bipolar 
disorder, is not apparent until many years after service and 
that the veteran's current mental condition, a bipolar 
disorder, did not begin during or as the result of any 
incident of active duty. 





CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include 
PTSD and a bipolar disorder, is not warranted.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the December 2002 rating decision; the January 
2004 Statement of the Case; and letters sent to the veteran 
by the RO, adequately informed him of the information and 
evidence needed to substantiate his claim for service 
connection for a psychiatric disorder, and complied with VA's 
notification requirements.  The Statement of the Case set 
forth the laws and regulations applicable to the veteran's 
claim.  Further, letters from the RO to the veteran dated 
April 2002 and March 2004 informed him of the types of 
evidence that would substantiate his claim; that he could 
obtain and submit private evidence in support of his claim; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim for service connection for a 
psychiatric disorder, the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in April 2002, prior to the December 2002 RO 
rating decision.  

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim for service connection for a psychiatric 
disorder, and to respond to VA notice.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statement of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by April 
2002 and March 2004 correspondence and asked him to identify 
all medical providers who treated him for a psychiatric 
disorder.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran was on active duty for approximately two months 
and there is no diagnosis of an acquired psychiatric disorder 
in the service medical records.  There is no competent 
evidence of record that suggests a causal link between a 
current psychiatric disorder and any incident of service.  
The veteran underwent a VA examination in October 2002, which 
tends to show that his bipolar disorder began many years 
after service and is not linked to any incident of active 
duty.  That examination also ruled out a diagnosis of PTSD.  
The RO has also obtained private medical records of the 
veteran.  The Board finds that the service and post-service 
medical evidence in the claims file provides sufficient 
findings upon which to determine whether service connection 
is warranted for a psychiatric disorder, to include a bipolar 
disorder and PTSD.  Under such circumstances, there is no 
duty to provide another examination or medical opinion.  Id.  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran contends that he suffers from PTSD as a result of 
the treatment he received during Basic Training.  The service 
medical records contain no evidence that the veteran suffered 
from any symptoms or disability attributed to an acquired 
psychiatric disorder.  Instead, the records show that the 
veteran was discharged from service after approximately two 
months of active duty because he lacked the mental aptitude 
to complete basic combat training or to become an effective 
soldier.  It was noted that every effort had been made to 
train the veteran but he consistently performed below 
standards.  Additional history included dropping out of high 
school because of receiving Ds and Fs.

Post service medical evidence includes treatment notes from 
the Ark City Clinic dated February 1978 to December 1983.  
There is no mention of PTSD or any other mental condition.  

Post service medical evidence also includes records from the 
Center for Community Mental Health dated September 2002 to 
October 2002.  The clinician notes that the veteran is 
homeless, unemployed, and has a history of being incarcerated 
for ten years.  He was diagnosed with Bipolar II disorder 
with psychotic features and a Global Assessment of 
Functioning (GAF) score of 55 (indicating moderate symptoms) 
partially controlled by medication.  The veteran denies 
delusions but admits to auditory hallucinations, usually at 
night.  There was no indication that his bipolar disorder was 
related to service.  

The veteran underwent a VA examination in October 2002.  He 
stated that he began hearing voices five or six years ago.  
The voices are conversational and not threatening.  He 
usually tries to ignore them.  The veteran also reported mood 
swings and a lack of interest in things that he used to 
enjoy.  He believes that he's had mood swings all of his 
life.  Additional history included being "in the Army for 10 
years" and upon induction into the Army in 1976, being sent 
to "Vietnam for training".  (The service personnel records 
show that the veteran was on active duty for approximately 
two months, from May to July 1977; he did not serve in 
Vietnam.)  Upon examination, the veteran was disheveled, but 
clean.  He was pleasant and able to interact with the 
clinician.  There was no psychomotor agitation or 
retardation.  The veteran's speech was non-pressured and 
fluent.  There was no evidence of any common thought 
disorders.  He denied any homicidal or suicidal ideation 
(though he had a suicide attempt in the 1980s by overdosing 
on antidepressants).  The clinician diagnosed the veteran 
with Bipolar II Disorder, most recent episode depressed with 
psychotic features.  He pointed out that the voices that the 
veteran hears may be drug induced (the veteran has used 
marijuana all his life and used LSD and barbiturates in the 
70s and 80s, including during his military service).  There 
was no indication from the clinician that the veteran's 
bipolar disorder was service related.  No diagnosis of PTSD 
was recorded.         

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including psychoses, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 64 Fed. Reg. 32,807-32,808 (June 18, 1999).  38 
C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror". DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A "clear 
diagnosis" of PTSD was, at a minimum, an unequivocal one.  
Cohen at 139.  However, this regulation was amended in June 
1999.  This amendment, in part, eliminated the requirement of 
a "clear diagnosis." 61 Fed. Reg. 32.807-32.808. 

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

A review of the veteran's personnel records does not show 
that he received any medals or decorations evincing combat 
service.  He was discharged from service two months after 
entering because he lacked the mental aptitude to 
successfully complete basic training.  The veteran was sent a 
PTSD questionnaire so that he could articulate the in-service 
stressors that caused his PTSD.  He never responded, and to 
this date, the veteran still has not listed any stressors for 
the VA to verify.  The other impediment to a grant of service 
connection for this aspect of the veteran's claim is the 
absence of a current diagnosis of PTSD.  The service and 
post-service medical records are negative for any findings 
that were attributed to PTSD.  The veteran underwent a VA 
psychiatric examination in October 2002 and, following a 
thorough evaluation, the only diagnosis was Bipolar II 
Disorder.  There is no competent evidence of a diagnosis of 
PTSD.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

As to the veteran's bipolar disorder, his service medical 
records show that he was discharged after two months of 
active duty because of an inability to complete basic 
training requirements, which was attributed to poor mental 
aptitude.  History obtained at that time indicated that the 
veteran had had problems prior to service as a result of a 
limited intellectual capacity, to include receiving Ds and Fs 
and dropping out of high school.  A diagnosis of an acquired 
psychiatric disorder was not recorded during service or for 
many years thereafter.  Post service medical evidence of a 
bipolar disorder is not apparent until September 2002, 25 
years after service and following continual drug abuse and a 
ten year incarceration.  Neither of the clinicians that 
diagnosed the veteran with Bipolar II Disorder suggested that 
it began during service or was related to any incident of 
service.  It was reported upon the October 2002 VA 
psychiatric examination that he began hearing voices five or 
six years earlier, many years post-service.  

As to the poor mental aptitude noted during the veteran's 
brief period of active duty, it is pertinent to note that, in 
the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of service diagnosis will be 
accepted as showing pre-service origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  (Emphasis added.)  
Disability resulting from a mental disorder that is 
superimposed upon mental retardation or a personality 
disorder may be service-connected-see 38 C.F.R. § 4.127-but 
in this case, there is no suggestion of an in-service mental 
disorder superimposed upon the veteran's mental deficiency. 

In the absence of a diagnosis of PTSD, with no abnormal 
psychiatric findings attributed to an acquired psychiatric 
disorder during service or for decades thereafter, and with 
no competent evidence of a causal link between a current 
psychiatric disorder and service, the Board finds that 
service connection for a psychiatric disorder, to include 
PTSD and a bipolar disorder, is not warranted.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a psychiatric disorder, to 
include PTSD and a bipolar disorder must be denied.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disorder, to include 
PTSD and a bipolar disorder is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


